Citation Nr: 1205320	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  08-22 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for amputation of the right index finger and traumatic arthritis of the right thumb.  

2.  Entitlement to an evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a compensable evaluation for a bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to November 1968.  His awards include the Silver Star, Purple Heart, and Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The file was sent to the Board but was subsequently returned to the RO for review in accordance with Nehmer v. US Department of Veterans Affairs.  In order to facilitate the quick processing of claims, the Virtual VA paperless claims processing system was utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his substantive appeal, the Veteran requested a video conference hearing with the Board.  In February 2010, the RO wrote to the Veteran at an address in Oklahoma and notified him that a hearing had been scheduled for April 2010.  In March 2010, the Board wrote to the Veteran, at the Oklahoma address, to notify him that his claims folder had been received and his appeal had been docketed.  However, this notice was returned to the Board.  Thus, it is doubtful that the hearing notice sent to the Oklahoma address a little earlier was received.  The Veteran did not report for the hearing.  In a recent presentation, the Veteran's representative requested that the hearing be rescheduled.  Under these circumstances, the Board agrees that the Veteran's videoconference hearing with the Board should be rescheduled.  We note that the Virtual VA system contains an October 2011 address in another state.  

The Veteran's representative also requests current examinations of the Veteran.  He was last examined for VA in October 2007, so a current examination could be useful in determining the current extent of his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an examination of his right hand to determine the extent to which the service-connected amputation and arthritis limit hand function.  All indicated tests and studies should be done.  

2.  The Veteran should be scheduled for a psychiatric examination to determine the extent of his PTSD.  All indicated tests and studies should be done.  The examination should include a mental status examination and Global Assessment of Functioning (GAF) score.  

3.  The Veteran should be scheduled for a VA audiometric examination to determine the extent of his service-connected bilateral hearing loss.  

4.  After the above examination and testing has been completed, the Veteran should be scheduled for a videoconference hearing with a Veterans Law Judge of the Board.  

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


